Name: Commission Regulation (EEC) No 2467/89 of 10 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/38 Official Journal of the European Communities 11 . 8 . 89 COMMISSION REGULATION (EEC) No 2467/89 of 10 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fate ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2284/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 ( «), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 0, as amended by Regulation (EEC) No 2387/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 11 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 11 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1989. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No 172, 30. 9. 1966, p. 3025/66. 2) OJ No L 128, 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . ( ¦) OJ No L 218, 28 . 7. 1989, p. 17. O OJ No L 167, 25. 7. 1972, p. 9 . M OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 222, 1 . 8 . 1989, p. 21 . 8) OJ No L 225, 3. 8 . 1989, p. 45. 0 OJ No L 266, 28. 9 . 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. (' ») OJ No L 183, 3 . 7. 1987, p. 18 . 11 . 8 . 89 Official Journal of the European Communities No L 234/39 ANNEX I Aids to colza and rape seed other than 'double zero' (,amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 8 0 9 (&gt;) io o 110 12 (') 10 1 . Gross aids (ECU): I \  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 : 0,000 0,000 0,000 0,000  Other Member States 22,404 22,482 22,202 22,406 22,684 22,723 2. Final aids : \ (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 53,17 53,36 52,70 53,18 53,84 54,07  Netherlands (Fl) 59,10 59,30 58,57 59,10 59,84 60,11  BLEU (Bfrs/Lfrs) 1 081,82 1 085,59 1 072,07 1 081,92 1 09534 1 097,22  France (FF) 170,34 170,96 168,76 170,32 172,47 172,74  Denmark (Dkr) 200,07 200,77 198,27 200,09 202,57 202,92  Ireland ( £ Irl) 18,959 19,027 18,782 18,957 19,195 19,225  United Kingdom ( £) 14,954 15,013 14,785 14,894 15,091 15,013  Italy (Lit) 37 513 37 644 37 169 37 451 37 916 37 804  Greece (Dr) 3 722,84 3 722,89 3 638,37 3 634,74 3 685,60 3 593,88 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 504,57 3 515,94 3 468,27 3 490,01 3 532,30 3 512,79 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 935,68 4 950,81 4 881,86 4 854,35 4 90037 4 840,35 (! ) Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 234/40 Official Journal of the European Communities 11 . 8 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 0 3rd period ll (') 4th period 12 o 5th period 10 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,904 24,982 24,702 24,906 25,184 25,223 2. Final aids : l \ (a) Seed harvested and processed in : \ I I  Federal Republic of Germany (DM) 59,08 59,26 58,60 59,09 59,74 59,98  Netherlands (Fl) 65,69 65,90 65,16 65,70 66,43 66,70  BLEU (Bfrs/Lfrs) 1 202,54 1 206,30 1 192,78 1 202,63 1216,06 1 217,94  France (FF) 189,59 190,20 188,00 189,57 191,71 191,98  Denmark (Dkr) 222,39 223,09 220,59 222,41 224,89 225,24  Ireland ( £Irl) 21,101 21,169 20,924 21,099 21,337 21,367  United Kingdom ( £) 16,708 16,767 16,538 16,647 16,844 16,766  Italy (Lit) 41 696 41 826 41 351 41 633 42 098 41 986  Greece (Dr) 4 171,30 4 171,36 4 086,84 4 083,21 4 134,07 4 042,35 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 886,81 3 898,18 3 850,51 3 872,25 3 914,54 3 895,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 415,68 5 430,82 5 361,86 5 334,36 5 38037 5 320,35 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 11 . 8 . 89 Official Journal of the , European Communities No L 234/41 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 8 (') 9 (') 10 (') 110 120 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,704 20,835 21,664 21,674 21,666 2. Final aids : \ \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 49,28 49,59 51,53 51,56 51,55  Netherlands (Fl) 54,61 54,96 57,15 57,17 57,15  BLEU (Bfrs/Lfrs) 999,73 1 006,06 1 046,09 1 046,57 1 046,18  France (FF) 15630 157,32 163,83 163,87 163,76  Denmark (Dkr) 184,89 186,06 193,46 193,55 193,48  Ireland ( £ Irl) 17,396 17,510 18,235 18,238 18,226  United Kingdom ( £) 13,418 13,517 14,121 14,069 14,046  Italy (Lit) 34 684 34 902 36 278 36 213 36 199  Greece (Dr) 3 283,65 3 287,29 3 416,67 3 357,40 3 347,84 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 491,56 3 510,65 3 622,17 3 612,30 3 612,85 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 316,65 6 342,73 6 488,24 6 406,37 6 394,29  in another Member State (Esc) 6 156,13 6 181,54 6 323,36 6 243,57 6 231,79 3 . Compensatory aids : \ in Spain (Pta) 3 447,60 3 466,69 3 578,21 3 568,33 3 568,88 4. Special aid : II Illi  in Portugal (Esc) 6156,13 6181,54 6 323,36 6 243,57 6 231,79 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. f2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,075770 2,072500 2,069220 2,066040 2,066040 2,056840 Fl 2338920 2,335110 2,331150 2,327460 2,327460 2,316750 Bfrs/Lfrs 43,451300 43,436500 43,419400 43,401800 43,401800 43340700 FF 7,014040 7,014220 7,014220 7,013970 7,013970 7,015130 Dkr 8,067340 8,069840 8,072080 8,073850 8,073850 8,085880 £Irl 0,775758 0,775482 0,775874 0,776064 0,776064 0,778388 £ 0,674269 0,676441 0,678787 0,680964 : 0,680964 0,687318 Lit 1 492,62 1 496,69 1 500,54 1 504,33 1 504,33 1 515,46 Dr 179,35100 181,38800 183,38800 186,19200 186,19200 192,76100 Esc 173,63600 174,43900 175,48300 176,35200 176,35200 180,23700 Pta 130,18400 130,75200 131,25300 131,84200 131,84200 133,44300